Citation Nr: 1620724	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a metabolic disorder.

2.  Entitlement to service connection for a peripheral nerve disorder of the bilateral upper extremities.

3.  Entitlement to service connection for a peripheral nerve disorder of the bilateral lower extremities.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1971 to February 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Atlanta, Georgia.

The Veteran submitted additional medical evidence after the April 2014 Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence.  

A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  

As the current appeal was perfected by a substantive appeal received on June 2014, the Board will consider this evidence in the first instance.  

The issues of (1) entitlement to service connection for a respiratory disorder and (2) entitlement to service connection for a skin disorder are each addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a metabolic disorder.  

2.  The Veteran does not have peripheral neuropathy of the bilateral upper extremities; carpal tunnel syndrome is not related to service.  

3.  The Veteran does not have peripheral neuropathy or other peripheral nerve disorder of the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The basic service connection criteria for a metabolic disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The basic service connection criteria for peripheral neuropathy of the bilateral upper extremities are not met; carpal tunnel syndrome was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The basic service connection criteria for peripheral neuropathy or other peripheral nerve disorder of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran does not assert that he served in Vietnam.  The Veteran's claims are based on his asserted exposure to herbicide agents in Thailand.  In the Notice of Disagreement, he asserted that he was exposed to herbicide agents while performing postal duties.  "When the mail came in, it was separated in the AMT and sent out to the different APO's."  He also stated: I delivered mail in areas where Agent Orange was prevalent (Ubon, Udorn, Chang Mai, Laos, Samu Sun, and Cambodia).  

There is no presumption of exposure to herbicide agents applicable to Thailand or any location other than the Republic of Vietnam.  Accordingly, in order for service connection to be established by presumption, there must be an herbicide-presumptive disease and there must be evidence to substantiate actual exposure to an herbicide agent.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The presumptive diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).  

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included chronic peripheral nervous system disorders, metabolic and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers), and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

In the July 2011 claim, the Veteran did not identify any specific diagnoses, but characterized his claim as involving "metabolism disorders" and "neurological problems."  He clarified in the Notice of Disagreement that the upper extremity neurological disorder was also characterized as decreased feelings in the hands.  

Service treatment records reveal no evidence of manifestation of a metabolic disorder or a peripheral nervous system disorder.  A February 21, 1975, Service Separation Examination reveals normal neurological findings.  The Veteran was assigned physical profile (PULHES) ratings of P-1, U-1, and L-1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A February 21, 1975, Report of Medical History, at service separation, reveals the Veteran's account that he had no history of, or current, neuritis.  

A review of the VA treatment records shows a notation that the Veteran had paresthesias in the fingertips secondary to cervical spine fracture that was a work-related injury in 1998.  Clearly this is not due to service.

A review of the post-service clinical record also reveals a diagnosis of carpal tunnel syndrome, a disease which is not included among the herbicide-presumptive diseases.  As a chronic peripheral nervous system disorder, it would also be included among the diseases for which the VA Secretary has affirmatively found that a presumption of service connection is not warranted.  

Notably, there is no diagnosis of early-onset peripheral neuropathy, or indeed, peripheral neuropathy of any classification.  Moreover, in October 2014, a VA physician reviewed the Veteran's claims file to determine whether there was evidence of early-onset peripheral neuropathy with manifestation within the presumption period.  The reviewer determined that the evidence did not substantiate a manifestation of early onset peripheral neuropathy within the presumptive period and did not substantiate a current diagnosis of peripheral neuropathy (Virtual VA 10/29/2014).  

In sum, there are no herbicide-presumptive diseases diagnosed with respect to these claims.  There is also no diagnosis of a metabolism disorder of any kind, and no diagnosis of a neurological disorder of any kind involving the lower extremities.  

The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no diagnosis of a metabolism disorder or a neurological disorder of the lower extremities, the Board concludes that the basic service connection criteria have not been met with respect to these claims regardless of any determination as to actual herbicide exposure.  Carpal tunnel syndrome is the only neurological disorder diagnosed with respect to the upper extremities (other than paresthesias of the fingertips linked to a work-related injury in 1998).  However, there is no medical opinion that purports to relate current carpal tunnel syndrome to service.  The only evidence in favor of such a relationship consists of the Veteran's lay assertions.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a neurological disorder such as carpal tunnel syndrome to a period of service decades before is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of carpal tunnel syndrome, and the inherently medical question of how specific events of service (disease or injury) may have contributed to bring about remote onset of carpal tunnel syndrome.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed carpal tunnel syndrome and service.  

As noted above, carpal tunnel syndrome is not an herbicide-presumptive disease.  The service treatment records reveal no treatment for carpal tunnel syndrome in service and reveal that the Veteran did not have carpal tunnel syndrome at service separation or for decades after service.  Accordingly, the Board finds that a preponderance of the evidence is against service connection for carpal tunnel syndrome regardless of any determination as to actual herbicide exposure.  

In sum, the Board finds that, the Veteran does not have an herbicide-presumptive disease pertinent to these issues; the Veteran does not have a diagnosed metabolic disorder; the Veteran does not have peripheral neuropathy of the bilateral upper extremities; carpal tunnel syndrome is not related to service; and, the Veteran does not have peripheral neuropathy or other neurological disorder of the bilateral lower extremities.  Therefore, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  While a VA clinician has identified ongoing treatment for respiratory and skin conditions, necessitating a remand to obtain additional treatment records (discussed below), there is no indication that there are outstanding treatment records pertaining to the claimed metabolic disorder or claimed peripheral neurologic disorders.  The Veteran did not indicate in his substantive appeal (wherein he referenced VA treatment for respiratory and skin conditions) that he was receiving any treatment for metabolic or neurological conditions.  Therefore, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide any of these particular claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, there is no current disability regarding the claimed metabolic disorder or with respect to the claimed neurological disorder of the lower extremities.  The only neurological diagnosis with respect to the upper extremities is carpal tunnel syndrome (again, other than paresthesias of the fingertips which the medical records state is a residual of a work injury in 1998).  While the Veteran maintains that he has persistent or recurrent symptoms of each claimed disability, the evidence does not substantiate an injury or disease in service with respect to the diagnosed carpal tunnel syndrome, or with respect to the other claimed persistent or recurrent symptomatology.  In the absence of an herbicide-presumptive disease, the claimed exposure to herbicides in service does not constitute an in-service injury even if substantiated.  Accordingly, a VA opinion is not necessary with respect to any claim.


ORDER

Service connection for a metabolic disorder.

Service connection for a peripheral nerve disorder of the bilateral upper extremities.

Service connection for a peripheral nerve disorder of the bilateral lower extremities.


REMAND

In a letter received in May 2014, a VA Staff Internist noted that the Veteran is under treatment for ongoing asthma and for a "skin condition" at the Savanah, Georgia Community Based Outpatient Clinic.  However the records from this facility are not more current than March 22, 2012.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the claims of entitlement to service connection for a respiratory disorder and a skin disorder are REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from the Savannah CBOC for treatment from March 2012 to the present.    

2.  If additional records are obtained, readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


